     Case 1:20-cr-00161-NONE-SKO Document 15 Filed 09/08/20 Page 1 of 2


1
2
3
4
5
6
7
                                     UNITED STATES DISTRICT COURT
8
                                     EASTERN DISTRICT OF CALIFORNIA
9
10
       UNITED STATES OF AMERICA,                  )     Case No: 5:20-MJ-00028 JLT
11                                                )
                        Plaintiff,                )     ORDER APPOINTING COUNSEL
12                                                )
               vs.                                )
13                                                )
       JORGE LUIS VELASQUEZ,                      )
14                                                )
                        Defendant.                )
15                                                )
16            The defendant has attested to his financial inability to employ counsel and wishes the

17    Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18    Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19    ORDERS:

20            1.       Peter Jones is APPOINTED to represent the above defendant in this case effective

21    nunc pro tunc to September 3, 2020. This appointment shall remain in effect until further order

22    of this court.

23
24    IT IS SO ORDERED.

25        Dated:       September 7, 2020                        /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
     Case 1:20-cr-00161-NONE-SKO Document 15 Filed 09/08/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
